—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered July 13, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 5 to 10 years and 1 year, respectively, unanimously affirmed.
The undercover police officer’s buy report was properly admitted into evidence under the past recollection recorded exception to the hearsay rule. That doctrine did not require that the officer have no recollection of the facts surrounding defendant’s arrest, but only that he lacked "sufficient present recollection” of relevant recorded information (People v Taylor, 80 NY2d 1, 8). Here, such relevant details included whether the officer had made any previous purchases that day, who the members of the backup team were, the clothing defendant was wearing at the time of the sale, the denominations of the *240prerecorded buy money and the particulars of the drive-by identification. Once the foundational requirements of the doctrine were demonstrated, the report was properly admitted with instructions that it should be considered as a supplement to the officer’s testimony (supra, at 9). Concur—Murphy, P. J., Rubin, Ross, Williams and Andrias, JJ.